Citation Nr: 1020236	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  09-08 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy, both lower extremities.

2.  Entitlement to service connection for peripheral 
neuropathy, both lower extremities.

3.  Entitlement to an initial evaluation in excess of 30 
percent for anxiety disorder with major depression claimed as 
posttraumatic stress disorder (PTSD). 

4.  Entitlement to a total disability rating based on 
individual unemployability due to the severity of service-
connected disabilities (TDIU). 


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
November 1969 with subsequent service in the Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  In a February 2008 rating decision, the RO, in 
part, confirmed and continued the previously denied claim of 
entitlement to service connection for peripheral neuropathy, 
both lower extremities, on the basis that no new and material 
evidence had been received to reopen the claim and granted a 
30 percent evaluation for anxiety disorder with major 
depression claimed as PTSD effective April 3, 2007.

In an August 2007 rating decision, the RO denied the 
Veteran's claim for entitlement to a TDIU.

Of preliminary importance, because the claim for a higher 
rating for the Veteran's service-connected anxiety disorder 
with major depression claimed as PTSD involves a request for 
a higher rating following the grant of service connection, 
the Board has characterized this claim in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for a previously service- connected 
disability). 


FINDINGS OF FACT

1.  The March 2004 rating decision that denied a claim of 
entitlement to service connection for peripheral neuropathy, 
both lower extremities, is final.

2.  The evidence received since March 2004 includes evidence 
that is neither cumulative nor redundant, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for peripheral neuropathy, both lower 
extremities, and raises a reasonable possibility of 
substantiating the claim. 

3.  The Veteran's peripheral neuropathy, both lower 
extremities, was not present in service or for many years 
thereafter, and is not etiologically related to service.

4.  The Veteran's anxiety disorder with major depression 
claimed as PTSD has been productive of objective 
symptomatology including depression, irritability, anxiety, 
hypervigilance, intrusive thoughts, chronic sleep impairment, 
and mild memory loss; however, there is no reduced 
reliability and productivity, or flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, impairment of short- and long- 
term memory, impaired judgment, impaired abstract thinking, 
or difficulty in establishing and maintaining effective 
social relationships. 

5.  The combined rating for the Veteran's service-connected 
disabilities do not meet the minimum percentage requirements 
for an award of a TDIU, and the disability is not shown to 
prevent him from obtaining or retaining substantially gainful 
employment. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for peripheral 
neuropathy, both lower extremities.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2009).

2.  Peripheral neuropathy, both lower extremities, was not 
incurred or aggravated during the Veteran's military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

3.  The criteria for an initial rating in excess of 30 
percent for anxiety disorder with major depression claimed as 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2009).

4.  The criteria for a TDIU, to include on an extra-schedular 
basis, pursuant to 38 C.F.R. §§ 3.321(b(1) and 4.16(b), are 
not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 
4.18, 4.19 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006). 

Regarding the Veteran's claim to whether new and material 
evidence has been presented to reopen a claim of entitlement 
to service connection for peripheral neuropathy, both lower 
extremities, the VCAA is not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).  In view of the Board's favorable 
decision to reopen the claim for service connection for 
peripheral neuropathy, both lower extremities, further 
assistance is unnecessary to aid the Veteran in 
substantiating his claim.  

Regarding the issues of service connection for peripheral 
neuropathy, both lower extremities and entitlement to an 
initial rating in excess of 30 percent for PTSD,  notice 
fulfilling the requirements of 38 C.F.R. § 3.159(b) was 
furnished to the Veteran in April 2007, prior to the date of 
the issuance of the appealed rating decision issued in 
February 2008.  The Board further notes that, in the April 
2007 letter, the Veteran was notified that a disability 
rating and an effective date for the award of benefits are 
assigned in cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In regards to the claim seeking an initial rating in excess 
of 30 percent for anxiety disorder with major depression 
claimed as PTSD, as the February 2008 rating decision that is 
on appeal granted service connection and assigned an initial 
rating and an effective date for the award, statutory notice 
had served its purpose and its application was no longer 
required.  See Dingess/Hartman, supra., aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Notably, the 
April 2007 letter also provided the Veteran with notice on 
the "downstream" issues of disability rating and effective 
date criteria.  A February 2009 SOC readjudicated the matter 
after the Veteran had ample opportunity to respond and 
further development was completed.  38 U.S.C.A. § 7105; see 
Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The 
Veteran has not alleged that notice as to this matter was 
less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 
137 (2008). 

Regarding the issue of entitlement to a TDIU, notice 
fulfilling the requirements of 38 C.F.R. § 3.159(b) was 
furnished to the Veteran in May 2008, prior to the date of 
the issuance of the appealed rating decision issued in August 
2008.  The Board further notes that, in the May 2008 letter, 
the Veteran was notified that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, supra. 

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  Additionally, he was afforded VA 
examinations in November 2007 and February 2009 that were 
fully adequate for the purposes of determining the severity 
of the Veteran's anxiety disorder with major depression 
claimed as PTSD as well as his TDIU claim.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

The Veteran was not provided with a VA examination and 
opinion to assess the current nature and etiology of any 
peripheral neuropathy, both lower extremities disabilities.  
However, VA need not conduct an examination with respect to 
the claim on appeal, as information and evidence of record 
contains sufficient competent medical evidence to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4). Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as there is no 
indication that peripheral neuropathy, both lower 
extremities, was manifested in service or was otherwise 
related to service.  Thus remand for a VA examination is not 
necessary. 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 




Legal Criteria & Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail. Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate these claims, and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107(b). 


I.  New and Material Evidence

The Veteran's claim for service connection for peripheral 
neuropathy, both lower extremities had previously been 
considered and was denied in a March 2004 rating decision on 
the basis that the Veteran did not have a current disability.  
The Veteran was notified of this decision but did not appeal.

As the Veteran did not appeal the March 2004 rating decision, 
that decision is now final based on the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.  The Veteran sought to reopen his claim for service 
connection for peripheral neuropathy, both lower extremities 
in April 2007.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F. 3rd 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim(s) sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial was the March 2004 RO 
decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992). 

In the March 2004 unappealed rating decision, the RO denied 
the Veteran's claim based on a finding that the evidence did 
not show the presence of a current peripheral neuropathy, 
both lower extremities disability.

Evidence received after the March 2004 decision includes a 
May 2007 private treatment note indicating that the Veteran 
had peripheral neuropathy.  

The Board finds that the above-described evidence provides a 
basis for reopening the claim for service connection for 
peripheral neuropathy, both lower extremities.

The Board finds that this evidence is "new" in that it was 
not before agency adjudicators at the time of the March 2004 
denial of service connection, and is not duplicative or 
cumulative of evidence previously of record.  Moreover, this 
evidence is "material" in that it pertains to the previously 
unestablished element of a current disability, and raises a 
reasonable possibility of substantiating the claim.  Hence, 
this evidence raises a reasonable possibility of 
substantiating the Veteran's claim for service connection.  
As noted above, for purposes of determining whether the claim 
should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
peripheral neuropathy, both lower extremities are met.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


II.  Entitlement to service connection for peripheral 
neuropathy, both lower extremities.

Service Connection Laws and Regulations Generally

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death 
benefits.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).   In fact, 
competent medical evidence is not necessarily required when 
the determinative issue involves either medical etiology or a 
medical diagnosis.  Id. at 1376-77; see also Buchanan v. 
Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Analysis

The Veteran contends that he his peripheral neuropathy, both 
lower extremities is related to his military service.

On review of the record, the Veteran's service treatment 
records prior to, during and subsequent to his verified 
period of active duty are negative for any complaints, 
treatment, or diagnoses relating to peripheral neuropathy, 
both lower extremities.  An October 1969 separation 
examination was negative for peripheral neuropathy as was a 
February 1981 examination for reenlistment in the Army 
Reserves. 

Post service medical records include a March 2007 psychology 
treatment note which reflected that the Veteran had a 
diagnosis of peripheral neuropathy.

While a diagnosis of peripheral neuropathy was provided by a 
private psychologist, when affording the Veteran the benefit 
of the doubt, the Board finds at this point that the Veteran 
has shown a diagnosis of at least a peripheral neuropathy.  
Accordingly, the first element of service connection is 
satisfied.  However, a veteran seeking disability benefits 
must establish not only the existence of a disability, but 
also an etiological connection between his military service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

In this case there is no medical opinion of record showing a 
relationship between the any current peripheral neuropathy 
and his military service.  

The Board notes in that regard that the Veteran's service 
treatment records were negative for any complaints, 
treatment, or diagnoses of any peripheral neuropathy.  He was 
not diagnosed with peripheral neuropathy until many years 
after service.  This is strong evidence against a finding of 
any continuity of symptomatology and against his claim for 
service connection.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000). 

VA must consider all favorable lay evidence of record. 3 8 
USCA § 5107(b); Caluza, 7 Vet. App. 498.  The Board has 
accordingly considered the lay evidence offered by the 
Veteran in the form of his correspondence to VA in which the 
Veteran asserted his belief that his peripheral neuropathy 
was related to service.

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, lay persons are not competent to opine as to medical 
etiology or render medical opinions.  Barr v. Nicholson, 21 
Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 
112 (1999); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

It is the province of trained health care professionals to 
enter conclusions that require medical expertise, such as 
opinions as to diagnosis and causation.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  In this case, there is no medical 
opinion of record showing a relationship between any current 
peripheral neuropathy and the Veteran's military service.  
The medical records that address any current peripheral 
neuropathy make no mention whatsoever of the Veteran's 
military service.

Based on the evidence above the Board finds the criteria for 
service connection for peripheral neuropathy, both lower 
extremities are not met. Accordingly, the claim must be 
denied. 


III.  Entitlement to an initial evaluation in excess of 30 
percent for anxiety disorder with major depression claimed as 
PTSD.

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2009) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b).

Analysis

The Veteran's anxiety disorder with major depression claimed 
as PTSD is rated under Diagnostic Code 9411.  38 C.F.R. § 
4.130.  

A 10 percent rating is warranted for PTSD where there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.

A 30 percent rating requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversion normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affected the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411. 

The Board notes that in accordance with the General Rating 
Formula for Mental Disorders, a 100 percent rating is 
applicable if the manifestations of the service-connected 
psychiatric disorder result in total occupational and social 
impairment. Although the Rating Formula lists specific 
symptoms that are indicative of total impairment, the United 
States Court of Appeals for Veterans Claims has held that the 
symptoms listed in the Rating Formula are only examples, and 
that evidence of those specific symptoms is not required to 
show that the veteran is totally disabled. In rating a mental 
disability VA is required to consider all symptoms that 
affect her social and occupational functioning, and not limit 
consideration to those symptoms listed in the Rating Formula.  
See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In 
other words, the primary consideration is whether the 
manifestations of the service-connected psychiatric disorder 
result in total social and occupational impairment, 
regardless of whether the veteran demonstrates those symptoms 
listed in the Rating Formula.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV)).  A GAF score of 61 to 70 indicates some mild 
symptomatology (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or social 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 38 
C.F.R. § 4.130 (2009). 

As noted above, in a rating decision dated February 2008, the 
RO granted service connection for anxiety disorder with major 
depression claimed as PTSD with a disability rating of 30 
percent, effective from April 3, 2007.

The Veteran contends that he is entitled to a higher initial 
evaluation for his anxiety disorder with major depression 
claimed as PTSD.  He essentially claims that his disability 
is more severe than is contemplated by a 30 percent rating. 

The Veteran underwent treatment at the Durham, North Carolina 
VA Medical Center (VAMC) in September 2003.  The treating 
psychologist indicated that the Veteran experienced re-
experiencing symptoms, avoidance and numbness symptoms and 
difficulty sleeping.  The Veteran described his current 
marriage as "great" and denied any current complications in 
the marriage.  He reported having several friends but no 
confidantes.  He indicated that he held 5 or 6 jobs since his 
time in service but that he was not currently working due to 
various physical problems with his back and legs as well as 
dealing with various personalities on the job.  He stated 
that there were no frequent arguments or physical 
altercations with any of his supervisors.  He reported that 
he currently experienced depressed mood and decreased 
interest in activities for a few days maximum.  He denied 
suicidal and homicidal ideation.  He was assigned a GAF score 
of 60.

The Veteran received treatment at the VAMC in November 2006.  
The Veteran stated that he last worked in 2003 as a custodian 
but that his employment ended as a result of increased 
physical problems.  The diagnosis was major depressive 
disorder and moderate sub threshold PTSD.  A GAF score of 58 
was assigned.

In a March 2007 treatment note from the Psychological 
Consulting Services, a private psychologist indicated that 
the Veteran had chronic, severe PTSD.  The Veteran described 
intrusive thoughts, traumatic nightmares, avoidance of 
conversations, estrangement and detachment from others, 
hypervigilance, hyperirritability, exaggerated startle 
response and problems with memory and concentration.  The 
Veteran avoided crowds and reported feeling distant from 
people.  He angered easily.  On examination, the Veteran's 
mood was agitated, his affect restricted and his judgment and 
insight were limited.  He had no current suicidal or 
homicidal ideation.  The psychologist indicated that the 
Veteran's symptoms had interfered significantly in the 
Veteran's personal, social and professional life.  His 
hypervigilance and hyperarousal prevented him from being 
consistently productive.  His problems with memory and 
concentration negatively impacted his ability to learn new 
skills.  Because of his hyperirritability, he severely 
compromised his ability to initiate or sustain work 
relationships.  His isolating behaviors, feelings of 
estrangement, and hyperirritability also severely compromised 
his ability to initiate or sustain social relationships.  The 
psychologist indicated that his prognosis for recovery poor 
and considered him permanently and totally disabled and 
unemployable.

The Veteran underwent a VA examination in November 2007.  The 
Veteran was married to his second wife.  He interacted with 
her the majority of the time but sometimes he liked to be by 
himself on the weekends.  He reported that he tended to stay 
by himself and had difficulty trusting people.  On 
examination, he was appropriately addressed with a normal 
affect and a good mood.  His attention was intact and he was 
oriented to person, time and place.  His thought process and 
content were unremarkable.  No there was no presence of 
suicidal or homicidal thoughts.  His memory was globally 
intact.  The Veteran experienced recurrent and intrusive 
distressing recollections of his stressor.  He avoided 
thoughts, feelings or conversations associated with the 
trauma and felt estrangement or detachment from others.  He 
had a restricted range of affect as he was unable to have 
loving feelings.  He had difficulty falling asleep and 
experienced hypervigilance.  He reported that he was watchful 
which prevented him from going places.  The Veteran was 
currently unemployed and last worked as a custodian in 2003.  
He denied any major employment difficulties over the years 
and stated that he was not currently working due to both 
physical and emotional reasons.  He indicated that he felt 
better by himself and did not know how he would react to 
being at work as he was afraid he would lose his temper or 
get irritable.  The diagnosis was major depressive disorder 
and anxiety disorder not otherwise specified (NOS).  A GAF 
score of 58 was assigned.  The examiner stated that there was 
no total occupational and social impairment due to PTSD signs 
and symptoms nor did PTSD signs and symptoms result in 
deficiency in judgment, thinking, family relations, work, 
mood or school.  

In a November 2008 letter from the Psychological Consulting 
Services, the psychologist indicated that the Veteran 
continued to experience PTSD symptoms that markedly 
interfered with his professional, social and personal life.  
Due to the severity and chronicity of his symptoms, his 
prognosis for recovery was poor.  He was likely to experience 
a marked increase in his PTSD symptoms due to the stressors 
inherent in any work environment.  Therefore, the Veteran was 
considered to be totally and permanently disabled and 
unemployable.

The Veteran underwent a VA examination in February 2009.  The 
Veteran was married and had a few friends while also being 
involved with his church.  On examination his affect was 
normal and his mood was good.  His thought process and 
content were unremarkable and he had no delusions or 
hallucinations.  He did not have inappropriate behavior, did 
not have panic attacks, did not have obsessive or ritualistic 
behavior and there was no presence of suicidal or homicidal 
thoughts.  His impulse control was good and there were no 
problems with activities of daily living.  His remote and 
immediate memory was normal while his recent memory was 
mildly impaired.  He forgot the names of people shortly after 
meeting them and also forgot where he placed things.  The 
Veteran had persistent re-experiencing of the traumatic event 
and persistent avoidance of the stimuli.  He had 
hyperarousal.  The Veteran was a custodian but retired 
because of physical problems.  The Veteran did not contend 
that it was due to the mental disorder's effects.  The 
diagnosis was anxiety disorder NOS and major depressive 
disorder.  The examiner noted that the Veteran's diagnoses 
were mutually aggravating and both were encompassed in the 
GAF.  A GAF score of 68 was assigned.  The examiner noted 
that there was not total occupational and social impairment 
due to PTSD signs and symptoms.  PTSD signs and symptoms did 
not result in deficiency in judgment, thinking, family 
relations, work, mood or school.  There was not reduced 
reliability due to PTSD symptoms.  There was not an 
occasional decrease in work efficiency nor were there 
intermittent periods of inability to perform occupational 
tasks due to PTSD signs and symptoms but with general 
satisfactory functioning.  There were no PTSD signs and 
symptoms that were transient or mild and decreased work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress.  The examiner concluded 
that the Veteran's PTSD symptoms were not severe enough to 
interfere with occupational and social functioning.

The Board notes that the Veteran has been diagnosed with 
anxiety disorder NOS, major depressive disorder and PTSD.  
The February 2009 VA examiner also noted that the Veteran's 
diagnoses were mutually aggravating and encompassed in the 
assigned GAF score.  As the diagnosis of PTSD, anxiety 
disorder and major depressive disorder were found to be 
interrelated and given the similar nature of the conditions, 
the Board will give the benefit of the doubt to the Veteran 
and examine all symptoms as if they were the result of the 
service-connected anxiety disorder with major depression 
claimed as PTSD.  See Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (Observing that when it is not possible to 
separate the effects of a service-connected condition and a 
non- service-connected condition, the provisions of 38 C.F.R. 
§ 3.102 mandates that reasonable doubt on any issue was to be 
resolved in the veteran's favor, and that all signs and 
symptoms be attributed to the service- connected condition).

After considering medical evidence of record, the Board finds 
that the Veteran's service-connected anxiety disorder with 
major depression claimed as PTSD does not warrant an initial 
rating in excess of 30 percent.

The March 2007 and November 2008 private psychiatric 
evaluations noted that the Veteran had chronic, severe PTSD 
with reports of intrusive thoughts, traumatic nightmares, 
avoidance of conversations, estrangement and detachment from 
others, hypervigilance, hyperirritability, exaggerated 
startle response and problems with memory and concentration.  
However, VA psychiatric evaluations dated from September 2003 
to November 2006 indicate that the Veteran denied any 
suicidal or homicidal ideation.  There was also no evidence 
of any psychosis or delusions.  Moreover on VA examinations 
in November 2007 and February 2009, there was no suicidal or 
homicidal ideation or intent.  There was no impairment of 
thought processes or communication.  There were no delusions, 
hallucinations, ideas of reference, or suspiciousness.  In 
essence, the examination reports failed to demonstrate that 
he suffered from symptoms such as flattened affect, 
circumstantial, circumlocutory or stereotyped speech; 
difficulty in understanding complex commands; impaired 
judgment and impaired abstract thinking required for a higher 
evaluation.  

Additionally, the VA assigned GAF scores of 58-68 throughout 
the period are consistent with mild and moderate symptoms 
that the Veteran exhibited at the evaluations and 
examinations.

The Board has considered the March 2007 and November 2008 
letters from the Psychological Consulting Services in which 
the treating psychologist indicated that the Veteran was 
considered to be totally and permanently disabled and 
unemployable.  The private psychologist indicated that the 
Veteran's symptoms had interfered significantly in the 
Veteran's personal, social and professional life.  However, 
the March 2007 and November 2008 letters did not address the 
Veteran's prior assertions that he was unable to work as a 
result of various physical limitations or the fact that the 
Veteran had an ongoing relationship with his second wife and 
also had friends.  Furthermore, the private and VA clinical 
evaluations clearly noted that the Veteran did not display 
any evidence of psychosis or delusions. 

In this regard, the Board finds probative the November 2007 
and February 2009 VA examiners' opinions that the Veteran 
demonstrated a moderate impairment in social and occupational 
functioning due to his psychiatric symptoms.  These opinions 
are considered probative as they are definitive based on a 
clinical evaluation of the Veteran and accounted for both his 
physical and psychiatric issues.  Accordingly, these opinions 
are found to carry significant probative weight.  Among the 
factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-49 (2000). 

After considering the totality of the evidence of record, the 
Board finds that the criteria for an initial evaluation in 
excess of 30 percent have not been met.  The pertinent 
medical evidence collectively reflects that the Veteran's 
anxiety disorder with major depression claimed as PTSD was 
primarily characterized, by depression, irritability, 
anxiety, hypervigilance, intrusive thoughts, chronic sleep 
impairment, and mild memory loss.  The Board finds that these 
symptoms more nearly approximate occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, the level of impairment contemplated in the initial 30 
percent disability rating.

Overall, the evidence does not support an initial evaluation 
in excess of 30 percent for anxiety disorder with major 
depression claimed as PTSD, and the claim for that benefit 
must be denied.  38 C.F.R. §§ 4.3, 4.7.  Furthermore, as the 
criteria for the next higher, 50 percent, rating were not 
met, it logically follows that the criteria for higher rating 
of 70 percent and 100 percent likewise are not met. 

Finally, the Board has considered whether "staged" ratings 
are appropriate. See Fenderson, supra.  The record, however, 
does not support assigning different percentage disability 
ratings during the period in question. 


IV.  Entitlement to a TDIU.

Legal Criteria

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2009).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2009).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  In determining 
whether a veteran is entitled to a total disability rating 
based upon individual unemployability, his advancing age may 
not be considered.  See 38 C.F.R. § 3.341(a); Hersey v. 
Derwinski, 2 Vet. App. 91, 94 (1992).  The Board's task is to 
determine whether there are circumstances apart from the non- 
service-connected conditions and advancing age which would 
justify a total disability rating based on unemployability.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Even though a veteran does not meet the schedular criteria 
for consideration of unemployability under 38 C.F.R. § 
4.16(a), it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service- 
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose, 4 Vet. App. 361. 

Analysis

The Veteran contends that he is entitled to a total 
disability rating based on individual unemployability because 
he cannot work as a result of his service-connected 
disabilities.  The Veteran is service connected for anxiety 
disorder with major depression claimed as PTSD, evaluated as 
30 percent disabling and bilateral tinnitus, evaluated as 10 
percent disabling.  The Veteran's overall disability rating 
is 40 percent.

As the Veteran has neither a single disability evaluated as 
60 percent disabling nor a combination of disabilities 
bringing the combined rating to 70 percent or more, he does 
not meet the eligibility percentage standards set forth in 38 
C.F.R. § 4.16(a) for assignment of a total disability rating 
based on individual unemployability.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  Although the Veteran does not meet the 
percentage standards set forth above, an extraschedular 
consideration may be applicable, if he is in fact 
unemployable by reason of service-connected disability or 
disabilities.  38 C.F.R. § 4.16(b).  See also 38 C.F.R. § 
3.321(b)(1) (2009).

The Board again acknowledges that it is VA's policy that all 
Veterans who are unable to follow a substantially gainful 
employment by reason of service connected disabilities shall 
be rated totally disabled.  Therefore, referral to the 
Director, Compensation and Pension Service, for 
extraschedular consideration is warranted in all cases of 
Veterans who are unemployable by reason of service connected 
disabilities but who fail to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a). 38 C.F.R. 4.16(b). 

In this case, extraschedular consideration is not warranted, 
because the evidence does not show that the Veteran is unable 
to perform substantially gainful employment due to his 
service connected disabilities.  Rather, the evidence shows 
that the Veteran is unemployable due to his non-service 
connected physical disabilities.  Therefore, for the reasons 
set forth below, referral by the RO to the Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321(b) 
is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996).

Although the Veteran has asserted that he cannot work because 
of his service-connected disabilities, the Board finds that 
the preponderance of the evidence overall does not support 
the Veteran's contentions.  Essentially, the preponderance of 
the evidence does not show that the Veteran's service-
connected PTSD and tinnitus symptoms alone would render him 
unable to obtain and maintain any form of employment.

As noted above, the Veteran is currently unemployed and has 
reported that he last worked as a custodian in 2003.  
Although the Veteran has asserted that he cannot work partly 
because of his service-connected PTSD, the Board finds that 
the evidence overall does not indicate that the Veteran's 
service- connected disabilities alone render him 
unemployable.  While the Veteran is noted to have some 
functional impairments related to his service-connected 
disabilities, the evidence of record does not support his 
contention that he is unable to work in any capacity 
whatsoever as the result of his disabilities, and the record 
does not support a claim of entitlement to TDIU. 

The Board notes again that March 2007 and November 2008 
private psychiatric evaluations indicated that the Veteran 
was considered to be totally and permanently disabled and 
unemployable as a result of his chronic, severe PTSD.

However, the March 2007 and November 2008 private 
psychologists did not expressly provide a detailed rationale 
as to the basis of his opinion regarding the Veteran's 
unemployability due to his PTSD.  The private psychologist 
expressly stated that the Veteran's isolating behaviors, 
feelings of estrangement, and hyperirritability also severely 
compromised his ability to initiate or sustain social 
relationships.  However, there is no discussion provided in 
the November 2008 private psychologist letter that reconciles 
the previous medical opinions of record, which indicate that 
the Veteran is employable in some capacity.  There was also 
no discussion regarding the Veteran's admission that he 
denied any major employment difficulties over the years and 
stated that he was not currently working due to both physical 
and emotional reasons. 

In essence, the private psychologist concluded that the 
Veteran was unemployable partly due to his PTSD, but did not 
provide a medical basis to support his conclusion.  The value 
of a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other rationale 
to support his opinion."  Bloom v. West, 12 Vet. App. 185, 
187 (1999).  Thus, a medical opinion is inadequate when it 
unsupported by medical evidence.  Black v. Brown, 5 Vet. App. 
177, 180 (1993).  See also, Knightly v. Brown, 6 Vet. App. 
200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) 
(medical opinions must be supported by clinical findings in 
the record and conclusions of medical professionals which are 
not accompanied by a factual predicate in the record are not 
probative medical opinions).  

In contrast, the Board finds highly probative the November 
2007 and February 2009 VA examiners' opinions.  Based on 
clinical testing of the Veteran and review of the claims 
file, the examiners determined that the Veteran did not have 
total occupational and social impairment due to PTSD signs 
and symptoms.  In formulating these opinions, the examiners 
noted that the Veteran did not have signs and symptoms did 
not result in deficiency in judgment, thinking, family 
relations, work, mood or school.  The examiners also 
indicated that there was not an occasional decrease in work 
efficiency nor were there intermittent periods of inability 
to perform occupational tasks due to PTSD signs and symptoms 
but with general satisfactory functioning.  These opinions 
are considered highly probative as they are definitive, based 
upon a complete review of the Veteran's entire claims file, 
and supported by detailed rationale.  Accordingly, the 
opinions are found to carry significant probative weight.  
Among the factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, supra.  

It is the responsibility of the Board to review all the 
evidence of record and reach a conclusion by applying the 
standard of review set forth above.  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997). "[I]t is not error for 
the BVA to favor the opinion of one competent medical expert 
over that of another when the Board gives an adequate 
statement of reason or bases. It is the responsibility of the 
BVA, . . . to assess the credibility and weight to be given 
to evidence."  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Board has considered the Veteran's own statements that he 
is unable to work due to his service-connected PTSD, and the 
Board finds these statements competent to describe the 
Veteran's current symptomatology.  However, the preponderance 
of the evidence as discussed above does not support the 
contention that the Veteran is unable to work, at least in 
some capacity, solely due to his service-connected 
disabilities; and the Veteran lacks the vocational expertise 
or medical knowledge to provide such an opinion.  See 
Espiritu v. Derwinski, supra.  Overall, the Board concludes 
that the evidence with respect to individual unemployability 
is not evenly balanced so as to permit application of the 
reasonable doubt doctrine in favor of the Veteran.  To the 
contrary, the preponderance of the evidence is against the 
Veteran's claim that his service- connected disabilitieis 
render him unable to obtain or retain substantially gainful 
employment whatsoever within the context of 38 C.F.R. § 
4.16(b) on the basis of an extraschedular rating.  Therefore, 
referral by the RO to the Chief Benefits Direction of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321(b) 
is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996).  Accordingly, entitlement to a TDIU is not warranted 
and the appeal as to this issue must be denied. 


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for peripheral neuropathy, 
both lower extremities, is reopened. 

Service connection for peripheral neuropathy, both lower 
extremities, is denied. 

Entitlement to an initial disability rating higher than 30 
percent for anxiety disorder with major depression claimed as 
PTSD is denied.

Entitlement to a total rating for compensation purposes based 
on individual unemployability, to include on an 
extraschedular basis, is denied. 



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


